In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-0600V
                                        UNPUBLISHED


    EMILY MOSS and RYAN MOSS, on                             Chief Special Master Corcoran
    behalf of M.M., a minor child,
                                                             Filed: July 2, 2020
                        Petitioners,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Hepatitis A (Hep A)
    HUMAN SERVICES,                                          Vaccine; Guillain-Barre Syndrome
                                                             (GBS)
                        Respondent.


Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioners.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On April 26, 2018, Emily Moss and Ryan Moss, on behalf of M.M., a minor child,
filed a petition for compensation under the National Vaccine Injury Compensation
Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine Act”). The petition alleges that
M.M. suffered Guillain-Barre Syndrome (“GBS”) as a result of influenza (“flu”) and
hepatitis A (“Hep A”) vaccinations received on November 1, 2016. Petition at 1-2;
Stipulation, filed at July 1, 2020, ¶¶ 1-4. Petitioners further allege that the vaccines were
administered in the United States, that M.M. suffered the residual effects of the injury for
more than six months, and that there has been no prior award or settlement of a civil
action for damages on behalf of M.M. as a result of his condition. Petition at 1,4;
Stipulation at ¶¶ 3-5. The stipulation indicates that “[r]espondent denies that M.M.
sustained a GBS Table injury, and further denies that the flu and/or Hep A vaccines
caused M.M.’s alleged GBS, or any other injury, or his current condition; the medical

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
records document that M.M. suffered a viral illness in close temporal proximity to the
onset of his alleged GBS, a more likely cause of GBS.” Stipulation at ¶ 6.

       Nevertheless, on July 1, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

          •   A lump sum of $15,000.00, which amount represents compensation
              for past unreimbursable expenses, in the form of a check payable to
              Petitioners;

          •   A lump sum of $7,027.16, which amount represents the
              reimbursement of a lien for vaccine injury-related services rendered
              on behalf of M.M., in the form of a check payable jointly to Petitioners
              and the Agency for Health Care Administration, and mailed to:

                           Florida Medicaid Casualty Recovery Program
                           P.O. Box 12188
                           Tallahassee, FL 32317
                           Case Number: 682772

                      Petitioners agree to endorse this check to the Agency for
                      Health Care Administration.

          •   A lump sum of $40,781.08, which amount represents the
              reimbursement of a lien for vaccine injury-related services rendered
              on behalf of M.M., in the form of a check payable jointly to Petitioners
              and the Florida Department of Health, Children’s Medical Services,
              and mailed to:

                           Florida Department of Health
                           Children’s Medical Services (CMS)
                           2390 Phillips Road
                           Tallahassee, FL 32308
                           CMS ID No.: 20191125MM01

                      Petitioners agree to endorse this check to the Florida
                      Department of Health, Children’s Medical Services.

          •   An amount sufficient to purchase the annuity contract descried in
              paragraph 10 of the Stipulation, paid to the life insurance company
              from which the annuity will be purchased (the “Life Insurance
              Company”).

                                            2
     Stipulation at ¶ 8. These amounts represent compensation for all items of
damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioners’ compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      3